In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-250 CR

____________________


ALAN KEITH MOTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96034




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Alan Keith Moton pled guilty to burglary of a
habitation.  On January 30, 2006, the trial court found the evidence sufficient to find Moton
guilty, but deferred further proceedings, placed Moton on community supervision for five
years, ordered Moton to pay restitution in the amount of $1,450, and assessed a $1,000 fine. 
On March 1, 2007, the State filed  a  motion  to  revoke  Moton's  unadjudicated  community 
supervision.  Moton pled "true" to five violations of the conditions of his community
supervision.  The trial court found that Moton violated the terms of his community
supervision, found Moton guilty of burglary of a habitation, and assessed punishment at eight
years of confinement.
	Moton's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On November 21, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

						          _________________________________
								  STEVE McKEITHEN           
								          Chief Justice

Submitted on February 27, 2008
Opinion Delivered March 5, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.